Citation Nr: 9906058	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  97-15 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to additional improved death pension benefits for 
1995 based on unreimbursed medical expenses.  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The appellant and the appellant's daughter


ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to November 
1945.  He died in September 1985.  The appellant is his 
surviving spouse.  

This is an appeal from a January 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
Sioux Falls, South Dakota, which determined that certain 
unreimbursed medical expenses paid by the appellant in 1995 
could not be deducted from her countable income in order to 
increase her improved death pension for that year, since the 
medical expenses had not been timely submitted.  In August 
1998 the appellant and her daughter appeared at a hearing 
before a member of the Board of Veterans' Appeals (Board) 
sitting at the RO.  The case is now before the Board for 
appellate consideration.  

The record reflects that in March 1997 the appellant 
submitted a request for equitable relief under the provisions 
of 38 U.S.C.A. § 503.  In May 1997 the RO forwarded the 
request to the Director of the Compensation and Pension 
Service of the VA.  The Director returned the request to the 
RO April 1998, noting that the request was premature because 
all administrative remedies (the appeal to the Board) had not 
been exhausted.  In light of the decision below, the RO 
should resubmit the prior request.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the regional office.  

2.  The appellant has been in receipt of improved death 
pension benefits for a number of years.  Her awards have been 
based on her Social Security benefits less the applicable 
portion of her reported unreimbursed medical expenses.  

3.  As of January 1995 her award was based on her Social 
Security benefits less the applicable portion of continuing 
unreimbursed medical expenses of $600 per year for home 
health care.  

4.  On January 3, 1997, a report of additional unreimbursed 
medical expenses paid during 1995 was received by the RO.  
The report was signed and dated by the appellant on 
December 26, 1996.  

5.  In January 1997 the RO determined that the additional 
unreimbursed medical expenses paid by the appellant in 1995 
could not be considered because they had not been timely 
submitted.  The appellant appealed from that decision.  


CONCLUSION OF LAW

The additional unreimbursed medical expenses paid by the 
appellant in 1995 and submitted in a statement received in 
January 1997 were not timely received and may not be used to 
further reduce the appellant's countable income for 1995.  
38 U.S.C.A. §§ 1541, 5107, 5110 (West 1991); 38 C.F.R. 
§§ 3.23, 3.272, 3.660 (1998).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that it has found the appellant's claim to be 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that she has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claim have been properly developed.  In this regard, the 
Board has considered the appellant's request to contact the 
regional office to determine the number of employees 
generally on duty in the mailroom and those on duty during 
the time period involved in this case and also to determine 
whether envelopes containing reports are routinely discarded.  
However, the number of employees on duty is not considered to 
be relevant to the matter under consideration.  Further, 
since the date of receipt of the unreimbursed medical expense 
report is the controlling factor in this case, rather than 
the date it was sent (the postmark date) the question of 
whether envelopes containing such reports are routinely 
discarded is not relevant.  Accordingly, further development 
in this case is not considered to be warranted.  

Under applicable criteria, the VA shall pay pension at a 
prescribed rate to the surviving spouse of each veteran of a 
period of war who met the service requirements, or who at the 
time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  38 U.S.C.A. § 1541.  The rate at which pension 
is paid is reduced by the amount of the surviving spouse's 
countable income.  Id. Exclusions from countable income may 
include unreimbursed medical expenses to the extent that they 
are in excess of 5 percent of the applicable maximum annual 
pension rate.  38 C.F.R. § 3.272(g).  

Where an award of pension has been deferred or pension has 
been awarded at a rate based on anticipated income for a year 
and the claimant later establishes that income for that year 
was at a rate warranting entitlement or increased 
entitlement, the effective date of such entitlement or 
increase shall be fixed in accordance with the facts found if 
satisfactory evidence is received before the expiration of 
the next calendar year.  38 U.S.C.A. § 5110(h).  

Where payments were made at a lower rate because of 
anticipated income, pension may be awarded or increased in 
accordance with the facts found but not earlier than the 
beginning of the appropriate 12-month annualization period if 
satisfactory evidence is received within the same or the next 
calendar year.  38 C.F.R. § 3.660(b)(1).  Where the 
claimant's actual income did not permit payment, or payment 
was made at a lower rate for a given 12-month annualization 
period, pension may be awarded or increased, effective the 
beginning of the next 12-month annualization period, if 
satisfactory evidence is received within that period.  
38 C.F.R. § 3.660(b)(2).  

"Date of receipt" means the date on which a claim, 
information or evidence was received in the VA, except as to 
specific provision for claims or evidence received in the 
State Department or in the Social Security Administration or 
Department of Defense as to initial claims filed at or prior 
to separation.  38 C.F.R. § 3.1(r).  

In computing the time limit for any action required of a 
claimant, including the filing of claims or evidence 
requested by the VA, the first day of the specified period 
will be excluded and the last day included.  This rule is 
applicable in cases in which the time limit expires on a 
workday.  Where the time limit would expire on a Saturday, 
Sunday, or holiday, the next succeeding workday will be 
included in the computation.  38 C.F.R. § 3.110.  

In this case, the record reflects that, as of January 1, 
1995, the appellant's award of improved death pension was 
based on her Social Security benefits less the applicable 
portion of continuing unreimbursed medical expenses of $600 
per year for home health care.  

The record further reflects that, on January 3, 1997, a 
report of additional unreimbursed medical expenses paid by 
the appellant during 1995 was received by the regional 
office.  The report was signed and dated by the appellant on 
December 26, 1996.  As indicated previously, the regional 
office in January 1997 held that the report of the additional 
unreimbursed medical expenses for 1995 had not been timely 
submitted and therefore could not be considered to reduce her 
countable income for that year.  

The appellant has maintained that the report of additional 
unreimbursed medical expenses for 1995 should be considered 
as having been timely submitted since the report was mailed 
on December 26, 1996, and should have taken only two days to 
reach the regional office.  In this regard, she has provided 
a recent statement by her U.S. Postal carrier reflecting that 
he had picked up correspondence from the appellant to Sioux 
Falls on December 26, 1996, and placed it into the mail 
system.  She has also provided a report from the U.S. Postal 
Service reflecting the daily transportation schedule from 
Rapid City to Sioux Falls consisted of three departures and 
three arrivals with some eight hours between departures and 
arrivals.  However, the fact remains that, as indicated 
previously, although the appellant's report of unreimbursed 
medical expenses for 1995 may have been mailed on 
December 26, 1996, the report was not received by the 
regional office until January 3, 1997, and the date of the 
receipt of that report by the regional office is the 
controlling factor.  There are any number of factors which 
could have delayed delivery of the mail, including increased 
volume of mail during the period in question or inclement 
weather.  Such factors would not be determinative of the 
question under consideration.  

The regional office has indicated that the annualization 
period for which the appellant submitted the additional 
medical expenses was from January 1 through December 31, 
1995, and in order for the expenses to be considered her 
report must have been received by the VA no later than 
December 31, 1996.  It was indicated that the appellant's 
medical expense report had not been received by the VA until 
January 3, 1997, and had therefore not been timely submitted.  
The Board agrees with the assessment by the regional office.  
In this regard, it should be noted that the expiration date 
did not fall on a weekend or holiday and there would 
therefore be no basis for extension of the time period to 
submit the report.  It should also be commented that the 
regulation referred to by the appellant in support of her 
claim, 38 C.F.R. § 20.305, which permits a presumption of 
receipt five days prior to the date of receipt entered by the 
VA for determining the timely receipt of documents in the 
absence of a postmark, applies to documents filed in 
conjunction with an appeal or with the Board of Veterans' 
Appeals and would not be applicable in the appellant's case.  
Accordingly, under the circumstances, it follows that the 
January 1997 report of additional unreimbursed medical 
expenses paid during 1995 was not timely submitted and may 
not be used to reduce the appellant's countable income for 
purposes of increasing her award of improved death pension 
benefits for that year.  38 U.S.C.A. § 5110; 38 C.F.R. 
§§ 3.23, 3.272, 3.660.  

The Board has carefully reviewed the entire record in this 
case, including the testimony presented at the August 1998 
hearing on appeal; however, the Board does not find the 
evidence to be so evenly balanced that there is doubt as to 
any material issue.  38 U.S.C.A. § 5107.  


ORDER

Entitlement to additional improved death pension benefits for 
1995 based on additional unreimbursed medical expenses paid 
during that year is not established.  The appeal is denied.  


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

